DETAILED ACTION

Applicant’s 07/25/2022 response to the previous 05/25/2022 Office action has been considered and entered.

This is the Second First Office Action on the Merits during examination and is directed towards claims 12-30 and 32-38 as amended and/or filed on 07/25/2022.

Claim 34 has been allowed as set forth below.

Notice of Pre-AIA  or AIA  Status

Priority is claimed as set forth below, accordingly the earliest effective filing date is 22 June 2017 (20170622).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/EP2018/059993 filed on 04/19/2018 which claims priority to German Application Number 10 2017 210 500.3 filed on 22 June 2017 (20170622).

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

 Information Disclosure Statement

As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/07/2022 submission of an Information Disclosure Statement (IDS) is acknowledged by the Examiner and the references cited therein have been considered in the examination of the claims now pending.  A copy of the submitted IDS initialed and dated by the Examiner is attached to the instant Office action.

CN 1412523 to Hasegawa, Takahiko et al. teaches inter alia a tip over detection device detecting when a vehicle has tipped over and stopping the engine when the vehicle has tipped over.

CN 1610626 to Suzuki, Hideo. teaches inter alia a self-supporting automatic vehicle capable of performing a self-supporting traveling while controlling the attitude of a body according to the request of a driver who is statically positioned on the body, wherein when the automatic vehicle such as a motorcycle (1) turns left or right as shown in FIG. 7, a body inclination sensor successively detects a body inclination amount necessary for coping with the acceleration thereof at that time, a torque according to the detected results is generated by an actuator to tilt the body (2) a specified amount by a gyro moment generated in a body attitude control means (6) so as to always align the inclination direction of the body (2) with the direction of a resultant force acting on the gravity center of the body, and a balance is maintained between a moment based on a centrifugal force, a moment based on a gravity, and the gyro moment from the body attitude control means (6) at that time, whereby the driver may be statically positioned on the body (2) without moving a weight.

Response to Arguments

Applicant’s 07/25/2022 amendments to the claims and arguments in support thereof with respect to the rejections of the claims under 35 USC 103 as set forth in sections 10-12 of the previous 05/25/2022 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) and US 20180194349 A1 to McGill, JR.; Stephen G. (McGill).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 15, 19, 20, 21, 35 and 36 are rejected under 35 U.S.C. 103 as being obvious over WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) in view of US 20180194349 A1 to McGill, JR.; Stephen G. (McGill).

	The claim limitations have been given the Broadest Reasonable Interpretations (BRI) as explained below.
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 
	
Regarding claims 12, 20 and 21 Given the BRI of the claim limitations, Niewels teaches in for example Figure 1 reproduced immediately below:

    PNG
    media_image1.png
    541
    474
    media_image1.png
    Greyscale

and associated descriptive texts including for example the ABSTRACT:
“The invention relates to a driver assistance system (1) for a two-wheeled vehicle. The driver assistance system (1) determines a threshold value for a maximum inclined position to be assumed by the two-wheeled vehicle during cornering, taking into account a structural geometry of the two-wheeled vehicle for example, or on the basis of an observation of a driver-specific driving behaviour. Using a current speed of the two-wheeled vehicle to be determined with the aid of a speed sensor (3) and using information to be determined with the aid of a data source (5) regarding a course of an upcoming curve to be driven by the two-wheeled vehicle, the driver assistance system (1) can estimate the inclined position that the two-wheeled vehicle will assume in the upcoming curve. The driver can be warned via a signal device (15) if the predicted inclined position will be greater than a physically critical inclined position or than an inclined position that is subjectively perceived to be unpleasant by the driver. Alternatively, the driver assistance system (1) can actively intervene in the driving behaviour of the two-wheeled vehicle by means of a control device (17).”

a method for operating a driver assistance system for a two-wheeled vehicle, as a function of (a) a driver-specific driving-dynamics profile that reflects a relationship between inclined-position values at which a driver of the two-wheeled vehicle drove in the past and acceleration values at which the driver drove at the same time as explained in for example, the passages;
“The arithmetic unit 9 is designed to determine a limit value for an inclined position that is to be assumed by the bicycle at maximum during a curve passage. For this purpose, it can take into account information about a structural geometry of the two-wheeler which is stored in a memory 11.
In addition or as an alternative, the arithmetic unit 9 can be designed taking into consideration the data from the speed sensor 3, the data source 5 and / or the Slant sensor 7 provided a specific information Observe the driving behavior of a cyclist over a certain period of time and from this the limit value for the maximum Determine inclination”

“In other words, the driver-specific driving behavior can be observed by measuring, during a certain period of time, how strongly a driver typically voluntarily turns his motorcycle into the curve. The driver assistance system can then learn from these empirical values and set the limit value for the maximum inclined position to be assumed.” 

and (b) an instantaneous driving state that is characterized by an instantaneously acquired acceleration value and an instantaneously acquired inclined-position value in the  passage:
“To determine a skew information in this case sensors that in the mobile device, for example in the form of Acceleration sensors and / or yaw rate sensors are implemented, are used. Additionally, street map information may be stored in the device or the device may be configured to receive such information from a provider. GPS data received from an integrated GPS receiver can provide information about a current GPS signal
Speed of the bicycle are determined. On the basis of this information, the device can calculate or at least estimate a current inclination or an inclination predicted to be assumed in a preceding curve.“,  and

Claim 1 First driver assistance system (1) for a two-wheeled vehicle, characterized in that the driver assistance system (1) is adapted to the following
 To carry out process steps:
 Determining a limit of one of the two-wheeler at a Curve passage maximum inclination to be taken;
 Determining a current speed of the two-wheeler;
 Determining a course of a to be traveled by the bicycle leading curve;
 Predicting an angle to be taken by the bicycle in the forward curve based on the determined course of the curve and the determined current speed; and
 Outputting a skew overshoot signal when the predicted skew is greater than the determined limit.

 Claim 3. Driver assistance system according to claim 2, wherein for the determination of the Limit value of the maximum tilt to be taken a current Angle of the two-wheeler is measured during cornering and the limit for the maximum assumed tilt under Considering the measured tilt is determined.

the method comprising: 
when there is a deviation of (a) a combination of the instantaneously acquired acceleration value and the instantaneously acquired inclined-position value from (b) the relationship reflected by the driving-dynamics profile in the passages:
“If the driver assistance system 1, taking into account the information provided by the data source 5 on the course of a leading curve as well as the information about the current one Speed of the two-wheeler recognizes that a presumably assumed during cornering obliqueness will be greater than the previously determined limit of the maximum tilt to be taken, the driver assistance system 1 generates an oblique exceeded signal. This Tilt overshoot signal, for example, at one with the Computing unit 9 connected signaling device 15 trigger the generation of a perceptible for the cyclist warning signal. Alternatively, the skew overshoot signal may be used over a Control device 17 or a suitable interface, are connected to the components of the bicycle, to drive the bicycle for slowing down.

In this case, 

determining whether or not to perform an intervention, the determination being made as a function of a degree of the deviation in the passage:
Tilt of the two-wheel compared to a lateral acceleration for a driver of the bicycle during a curve passage is a directly experienced size. In addition, the fact can be taken into account that different cyclists perceive slopes in different ways subjectively and perceived as acceptable or already as unpleasant by the driver assistance system observed a driver-specific driving behavior and From this, it is possible to derive a limit value, which is suitable for the respective driver, for the maximum inclination to be assumed during cornering.“, ; and 

in response to the determination being to perform the intervention, performing the intervention via the driver assistance system in the passage:
“Alternatively, the skew overshoot signal may be used over a Control device 17 or a suitable interface, are connected to the components of the bicycle, to drive the bicycle for slowing down.“

While it is considered that Niewels stores data of the driving dynamics profile using a relationship between the inclined-positions and acceleration values of the two-wheeler in order to identify the “curve passage maximum inclination to be taken” and the appropriate amount to slow down the bicycle based on a limit value suitable for each respective driver based on the driver-specific profile as set forth above, Niewels does not appear to expressly disclose the determination being made as a function of a degree of the deviation when there is a deviation of (a) a combination of the instantaneously acquired acceleration value and the instantaneously acquired inclined-position value from (b) the relationship reflected by the driving-dynamics profile.

In an analogous art of determining driver profiles, McGill teaches in for example the figures below:


    PNG
    media_image2.png
    762
    481
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    576
    450
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    668
    491
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    472
    659
    media_image5.png
    Greyscale

And associated descriptive texts that it was known to generate a driver-specific driving dynamics profile in Fig. 2 item 250 Driver model as explained in para:
“[0027] Moreover, the expected inputs are, for example, control inputs as would be expected from operating a steering wheel, a brake pedal, and an accelerator pedal of the vehicle 100. In alternative embodiments, the expected inputs also include turn signals, shifting points of the transmission, and so on. Furthermore, in one embodiment, the parameters of the driver model 250 are defined according to learned probabilities accumulated from analyzing correlations between sensor inputs and driver inputs within various contexts (e.g., locations, road conditions, etc.). In other words, the parameters are programmed into the driver model 250 and are a function of executing a deep learning algorithm or a similar method on a sample of logged data taken from many different sources, e.g., collected from a plurality of vehicles each driving for a plurality of hours throughout different locations and contexts. While the parameters are discussed as being programmed, of course, in various embodiments, the parameters may be learned in real-time and/or refined over time by the deviation module 220 as the vehicle 100 accumulates additional logged data.”

And Fig. 4 step 410.
And when there is a deviation of (a) a combination of the instantaneously acquired acceleration value and the instantaneously acquired inclined-position value deviates from (b) the relationship reflected by the driving-dynamics profile in Fig. 4 step 430, 
determining whether or not to perform an intervention in Fig. 4 step 440 as explained in para:
“[0050] At 440, when the control module 230 determines that the threshold is satisfied by the deviation score, processing continues to 460. At 460, the control module 230 provides at least partial control of the vehicle 100 in place of the received inputs. In other words, the control module 230 controls the vehicle 100 by at least partially modifying the received inputs using the expected inputs. In one embodiment, the control module 230 determines an extent to which control of the vehicle 100 is modified according to a degree of deviation from the expected inputs as indicated by the deviation score. Thus, the control module 230, in one embodiment, slightly modifies the received inputs for a lower deviation score that satisfies the deviation threshold and progressively increases an amount of control provided by the system 170 as the deviation score increases. In this way, the control module 230 blends the received inputs together with the expected inputs into a control output that at least partially automates control of the vehicle 100.”, 

the determination being made as a function of a degree of the deviation in para:
“[0048] With reference to FIG. 6, an example graph 600 of the deviation score versus a percent of control provided by the system 170 is illustrated. The deviation threshold 610 defines a degree of deviation from the expected inputs as indicated by the deviation score at which the system 170 begins to provide blended control of the vehicle 100. Prior to the deviation threshold 610 is a dead-band, as previously discussed, within which there is no control provided by the adaptive control system 170. In either case, the deviation threshold 610 can be dynamically selected by the control module 230 to change a range of the dead-band so as to provide a specific amount of leeway prior to the adaptive control system 170 intervenes.”; and 

in response to the determination being to perform the intervention, performing the intervention via the driver assistance system in Fig. 4 step 460 as explained in para:
“[0053] Additionally, while the failsafe point 630 and the maximum threshold 640 are illustrated with particular relationships to a control curve of the graph 600, in other embodiments, the failsafe point 630 and the maximum threshold 640 may be selected/calibrated according to a particular implementation or according to a particular driving profile (e.g., driver skill level, driver preferred driving style, etc.). In either case, the blended control 620 as illustrated in the graph 600 includes the control module 230 at least partially modifying the received inputs with the expected inputs. Furthermore, in one embodiment, the control module 230 modifies all of the received inputs at 460 to control the vehicle 100 to maintain the preferred trajectory.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that generating driver profiles and controlling a vehicle based on the degree of deviation taught by McGill is in the field of applicant's endeavor and the reference is reasonably pertinent to both generating the driving profile data and the control of Niewels.
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “blending automated control” of an adaptive system by generating driver-specific driving dynamic profiles and performing an intervention as a function of a degree of a deviation between a combination of instantaneously acquired acceleration value and the instantaneously acquired inclined-position value deviates from (b) the relationship reflected by the driving-dynamics profile according to how well the driver is controlling the vehicle as taught by at least McGill above and para:
“[0004] “…Thus, if the deviation score indicates that the driver is not providing adequate inputs for maintaining the preferred trajectory, then the adaptive control system can modify the received inputs to improve/maintain a path of the vehicle. In this way, the adaptive control system can blend automated control of the vehicle with received inputs from the driver according to how well the driver is controlling the vehicle.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the driver-specific driving-dynamics profile and driver assistance system of Niewels would include the ability to perform an intervention as a function of a degree of the deviation as taught by McGill.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of McGill to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 15 and the limitation the method of claim 12, wherein in the intervention, the driver assistance system intervenes when the instantaneous driving state represents an emergency situation, the emergency situation being identified by a driving state recognizable as outlier in comparison to the driving-dynamics profile see Niewels claim 1 above “Outputting a skew overshoot signal when the predicted skew is greater than the determined limit” wherein it understood that overshooting the predicted skew “represents an emergency situation “.

Regarding claim 19 and the limitation the method of claim 12, further comprising: generating the driving-dynamics profile of the driver using acceleration values and inclined-position values acquired during intervention-free travel see Niewels paras:
” In other words, the driver-specific driving behavior can be observed by measuring, during a certain period of time, how strongly a driver typically voluntarily turns his motorcycle into the curve. The driver assistance system can then learn from these empirical values and set the limit value for the maximum inclined position to be assumed.
For example, this limit can be set as the maximum assumed tilt angle during the observation phase. As a possible limit, for example, the maximum assumed angle of inclination could serve, which is slowly reduced again when the driver passes through curves with a lower inclination.
Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined.”.  

Regarding claim 35 and the limitation the method as recited in claim 12, wherein a value of the degree required for the determination to be to perform the intervention changes depending on a determined current driving condition see the teachings of Niewels and McGill Fig. 6 in the obviousness to combine in the rejection of corresponding parts of claim 12 above incorporated herein by reference.  

Regarding claim 36 and the limitation the method as recited in claim 35, wherein the current driving condition is a current driving behavior see the teachings of Niewels and McGill Fig. 6 in the obviousness to combine in the rejection of corresponding parts of claim 12 above incorporated herein by reference.  

Claims 13, 14, 16-18, 22-25, 27-29, 32, 37 and 38 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) in view of US 20180194349 A1 to McGill, JR.; Stephen G. (McGill) as applied to the claims above and further in view of US 20190023264 A1 to MIZUTANI; Takaaki. 

Regarding claims 13 and 22 and the limitation wherein in the intervention, the driver assistance system intervenes as a function of an instantaneous road condition, the road condition representing an anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadway see Niewels paras:
” Aspects of embodiments of the proposed driver assistance system may be considered, inter alia, as being based on the following findings and ideas: While in passenger cars for a safe passenger car Driving through a curve mainly has to ensure that forces due to lateral acceleration of the vehicle does not become larger than the maximum due to a friction between the tires and the road to be held forces, it was recognized that in two-wheeled vehicles also others Parameters can limit a maximum permissible curve speed. In particular, the fact that two-wheelers take an inclined position when driving through a curve, to a limit of a maximum allowable Lead cornering speed.


 Furthermore, when observing the driver-specific driving behavior, other influencing parameters such as, for example, the type of route traveled can also be taken into account, with, for example, a driving behavior on inner-city streets being a behavior on country roads can differentiate. In addition, other influences such as weather-related influences, daytime influences, influences due to the currently prevailing visibility conditions, etc., can be taken into account when determining the limit value for the maximum inclined position to be assumed..”.  

	While the combination of Niewels teaches taking into account “the maximum due to a friction between the tires and the road to be held forces,” and “, other influences such as weather-related influences,”, the combination of Niewels does not appear to expressly disclose wherein in the intervention, the driver assistance system intervenes as a function of an instantaneous road condition, the road condition representing an anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadway.

Mizutani teaches the driver assistance system, i.e. ABS intervenes as a function of an instantaneous road condition, the road condition representing an anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadway in for example,  Figures 14 above and 17 below: 

    PNG
    media_image6.png
    697
    691
    media_image6.png
    Greyscale

and paras:
“[0061] In the first configuration, the “longitudinal force” may be calculated by conversion from a brake fluid pressure. The “lateral force” may be calculated by conversion from a vehicle body roll angle (θ). During anti-lock control, a longitudinal force may be calculated by conversion from a brake fluid pressure when a slip ratio is changed, and the slip ratio. During anti-lock control, a lateral force may be calculated by conversion from a vehicle body roll angle and a slip ratio.


[0262] FIG. 17 is a view for describing an example motion of the left-right-wheel-equipped leaning vehicle in a case where a friction coefficient (μL) between the left inclined wheel and the road surface and a friction coefficient (μR) between the right inclined wheel and the road surface are different from each other during turning. In the example illustrated in FIG. 17, in the vehicle turning rightward, the friction coefficient (μL) between the left front wheel 3a and the road surface is larger than the friction coefficient (μR) between the right front wheel 3b and the road surface (μR>μL). In this case, a braking force of the left front wheel 3a is larger than a braking force of the right front wheel 3b. That is, a longitudinal force of the left front wheel 3a is different from a longitudinal force of the right front wheel 3b. Accordingly, a leftward yaw moment (yaw rate) is generated in the body frame 15. Thus, the turning radius increases, and a centrifugal force decreases. Consequently, a roll moment (roll rate) of leaning the body frame 15 rightward, that is, to the inner side of turning, is generated. In this case, the posture control device 200 reduces a braking force of the left front wheel 3a. Accordingly, a difference between longitudinal forces of the left front wheel 3a and the right front wheel 3b can be reduced. As a result, the leftward yaw moment is reduced, and a roll moment of leaning the body frame 15 rightward is also reduced. In this manner, the process in which the posture control device 200 reduces a braking force of the left front wheel 3a can be achieved by calculating a brake fluid pressure of the left front wheel 3a based on target yaw moment deviation amount in the embodiment, for example.” 

	Wherein it is understood that in the case where the “two wheel” vehicle of Niewels has its front tire in the lower coefficient of friction road surface “uR” and rear tire in the higher coefficient of friction road surface “uL” and a “skew overshoot signal” is outputted to slow the vehicle using the ABS the ABS will apply the brakes differently between the front and rear tires to NOT ONLY slow the vehicle below the “Curve passage maximum inclination to be taken” BUT ALSO maintain the “YAW MOMENT” of the vehicle to prevent it from tipping over during the ABS application.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that intervening as an equivalent function of the instantaneous road condition taught by Mizutani is an equivalent technique of that taught by Niewels and as such substitution would be obvious.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that operating the ABS based on the coefficient of friction taught by Mizutani is in the field of applicant's endeavor and the reference is reasonably pertinent to the operation of the braking system of Niewels.
In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of controlling the ABS of a vehicle based on the anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadways and to incorporate an ABS into a motorcycle such as Niewels as taught by at least MIZUTANI above and para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motorcycle of Niewels would be able to anticipate the road conditions based on “weather” and include the increased safety of the ability to be controlled by an ABS that also takes into account the coefficient of friction for each wheel of a vehicle and operate based on the actual and anticipated coefficients of friction as taught by Mizutani and Niewels as known in the art.  As such Niewels would be able to “determine a limit of one of the two wheels of the two-wheeler at a curve passage maximum inclination to be taken” based on the estimated coefficient of friction on a road with specific weather conditions and output a skew overshoot signal to the ABS based on the coefficient of friction taught by Mizutani and incorporate such into the weather prediction from “street map information” of Niewels to slow the two wheeled vehicle to a speed below the maximum allowable speed based on the anticipated coefficient of friction for each part of the roadway the vehicle is travelling on since Niewels teaches:
 “Additionally, street map information may be stored in the device or the device may be configured to receive such information from a provider.

And
Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined. It can reviews and Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 14 and the limitation the method of claim 13, wherein in the intervention, the road condition is determined using the driving-dynamics profile, an occurrence frequency of driving states being evaluated in terms of the driving-dynamics profile for the determination it is considered that the driving dynamics profile includes the speeds and  inclinations the driver previously operated the motorcycle in the road being driven and as such the speed and inclination affects the coefficient of friction as taught in for example, Niewels paras:
“Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times
Curve passing are defined. It can reviews and
Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed
Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value. in the
In contrast, curves whose inclination was severely limited by a speed limit a priori could weigh less.”.  

And the teachings of MIZUTANI with regard to calculating the braking force with regard to the lateral force and slip ratio wherein it is understood that the “frequency” of slips connotes the “occurrence frequency of driving states” and that as taught in Mizutani para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that determining the road condition using the driving-dynamics profile taught by Mizutani is an equivalent technique of that taught by Niewels and as such substitution would be obvious.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that determining the road condition using the  ABS as taught by Mizutani is in the field of applicant's endeavor and the reference is reasonably pertinent to the operation of the braking system of Niewels.
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining the road condition using an ABS of a vehicle and to incorporate an ABS into a motorcycle such as Niewels as taught by at least MIZUTANI above and para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motorcycle of Niewels would be able to anticipate the road conditions based on “weather” and the propensity of the driver to drive at specific speeds and include the increased safety of the ability to be controlled by an ABS that also takes into account the coefficient of friction for each wheel of a vehicle and operate based on the actual and anticipated coefficients of friction as taught by Mizutani and Niewels as known in the art.  As such Niewels would be able to “determine a limit of one of the two wheels of the two-wheeler at a curve passage maximum inclination to be taken” based on the estimated coefficient of friction on a road with specific weather conditions AS WELL AS BASED ON THE PAST PERFORMANCE OF THE DRIVER  and output a skew overshoot signal to the ABS based on the coefficient of friction taught by Mizutani and incorporate such into the weather prediction from “street map information” of Niewels to slow the two wheeled vehicle to a speed below the maximum allowable speed based on the anticipated coefficient of friction for each part of the roadway the vehicle is travelling on since Niewels teaches:
 “Additionally, street map information may be stored in the device or the device may be configured to receive such information from a provider.

And
Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined. It can reviews and Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 16 and the limitation the method of claim 12, wherein in the intervention, the driver assistance system4[BOSC.P11468US] controls a brake system of the two-wheeled vehicle, a default value being provided for a brake pressure of the brake system as a function of the driving-dynamics profile and the driving state see Niewels claim 9 ” Driver assistance system according to one of claims 1 to 8, comprising a control device (17) which is designed to receive upon receipt of the Slope overshoot signal to steer the bicycle to slow down.” And the teachings of MIZUTANI above with regard to the application of the “braking force” using the ABS.
	
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 17 and the limitation the method of claim 16, wherein in the intervention, the default value is increased when the instantaneously acquired acceleration value is greater than an intervention boundary, specific to the driving-dynamics profile, for the instantaneously acquired inclined-position value it is understood that MIZUTANI figure 14 teaches the “default value” of the ABS “braking force” and that Niewels teaches slowing the two-wheeler in order to stay below the curve passage maximum inclination and that together Niewels would use the ABS of Mizutani to slow itself faster based on how much faster than the vehicle is allowed to be going when it enters the corner.  That is to say, the faster the current speed of the two-wheeler is above the safe speed coming into a curve, the faster it must be slowed to reach the speed that eliminates “outputting a skew overshoot signal” since the bicycle will only be slowed down to the point that it is within the “Curve passage maximum inclination” and then continue through the curve.  As explained, if the speed is such that the ABS system must be activated to prevent a crash as taught by Mizutani, it would be obvious to provide the combination of Niewels the ability to be controlled by the ABS of Mizutani.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 18 and the limitation the method of claim 16, wherein in the intervention, the default value is increased up to an instantaneous ABS-control boundary value see the teachings of Mizutani Fig. 14 as explained above wherein it is understood that the ABS system of Mizutani functions as claimed based on the “braking force” and as explained in Claim 17 would be able to use the maximum braking force required to decrease the speed below the “Curve passage maximum inclination” speed.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 23 while it is considered that Niewels stores data of the driving dynamics profile using a relationship between the inclined-positions and acceleration values of the two-wheeler in order to identify the “curve passage maximum inclination to be taken” as set forth in claim 1, and the rejection of corresponding parts of claim 12 above incorporated herein by reference and McGill fig. 6 appears to disclose plotting points on a graph as claimed, the combination of Niewels and McGill does not appear to expressly disclose:
(a) the driving-dynamics profile is generated by: 
plotting a plurality of points in a graph, each point being defined by a combination of (1) a respective one of the inclined-position values and (2) a respective one of the acceleration values; and 
ascertaining a curve that envelops a surface formed by the plotted points, 
the intervention being performed as a function of a deviation of a plot point formed by a combination of the instantaneously acquired acceleration value and the instantaneously acquired inclined-position value from an interior of the curve.

In analogous art, MIZUTANI teaches an Anti-lock Braking System (ABS) generating a driving-dynamics profile in for example, the figures below:

    PNG
    media_image7.png
    277
    549
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    583
    491
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    358
    490
    media_image9.png
    Greyscale

by: 
plotting a plurality of points in a graph see Fig. 14 above, 
each point being defined by a combination of (1) a respective one of the inclined-position values, i.e. “lateral force (margin)” and (2) a respective one of the acceleration values, i.e. “braking force”; and 
ascertaining a curve, i.e. “braking force” that envelops a surface formed by the plotted points in figure 14 above, 
the intervention, i.e. the application of the braking system by the anti-lock brake system (ABS) being performed as a function of a deviation of a plot point formed by a combination of the instantaneously acquired acceleration value, i.e. the “lateral force (margin)” and the instantaneously acquired inclined-position value, i.e. the lateral force (margin) from an interior of the “braking force” curve as shown in Figure 14 above and described in para:
“[0260] An anti-lock brake system (ABS) monitors a slip ratio of a vehicle and controls a brake fluid pressure when the slip ratio is before a saturation point of a braking force (in a state where a lateral force is low) (region (a) in FIG. 14). When the ABS is actuated while the vehicle is turning with the body frame leaned in the left direction or in the right direction, the posture of the vehicle is controlled by the remaining lateral direction. As the lean of the body frame during turning of the vehicle increases, a lateral force necessary for posture control increases. Thus, in a case where the ABS is actuated while the vehicle is turning with a large lean (in a state where the lateral force is small), the posture of the vehicle needs to be controlled in some cases. For example, in region (b) in FIG. 14, a lateral force necessary for posture control is obtained.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that plotting the inclination and acceleration data in a graph taught by Mizutani is an equivalent technique of storing the driving profile data of Niewels.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that plotting the inclination and acceleration data in a graph taught by Mizutani is in the field of applicant's endeavor and the reference is reasonably pertinent to storing the driving profile data of Niewels.
In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of graphing information for controlling the ABS of a vehicle based on the instantaneous inclination and acceleration values and to incorporate an ABS into a motorcycle as taught by at least MIZUTANI above and para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the driving dynamics profile of Niewels would include the increased safety of the ability to be controlled by an ABS and to graph and operate within the plurality of inclined position and acceleration values as taught by Mizutani as known in the art.  As such Niewels would be able to “determine a limit of one of the two wheels of the two-wheeler at a curve passage maximum inclination to be taken” and output a skew overshoot signal to the ABS taught by Mizutani and incorporated into the combination of Niewels to slow the two wheeled vehicle to a speed below the maximum allowable speed based on the driving profile, i.e. “wherein the limit for the maximum assumed tilt is determined automatically based on an observation of a driver-specific driving behavior.” (Niewels claim 2).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels and McGill as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 24 and the limitation the method of claim 23, wherein the intervention is performed in response to the deviation exceeding a threshold deviation see the teachings of Niewels claim 1 “Determining a limit of one of the two-wheeler at a
 Curve passage maximum inclination… Outputting a skew overshoot signal when the
 predicted skew is greater than the determined limit.” Wherein it is understood that the “determined limit” connotes the “threshold deviation”. 
See also the teachings of McGill Fig. 4 step 440 YES and the obviousness to combine in the rejection of corresponding parts of claim 12 above incorporated herein by reference.  
 
Regarding claims 25 and 32 and the limitation wherein the threshold deviation varies depending on a current environmental condition of the vehicle see the teachings of Niewels with regard to weather conditions and MIZUTANI above with regard to determining the coefficient of friction of the road.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 27 and the limitation the method of claim 24, wherein the threshold deviation is defined by a scaling of the curve by a scaling factor it is considered that Niewels teaches changing the threshold using “weighting” which connote the claimed “scaling factor”.  See the teachings of Niewels:
“Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times
Curve passing are defined. It can reviews and
Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed
Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value. in the
In contrast, curves whose inclination was severely limited by a speed limit a priori could weigh less.“ .  

Regarding claim 28 and the limitation the method of claim 27, wherein the scaling factor is varied according to a current environmental condition such as the weather related influences of the vehicle see the teachings of Niewels:
“In addition, other influences such as weather-related influences, daytime influences, influences due to the currently prevailing visibility conditions, etc., can be taken into account when determining the limit value for the maximum inclined position to be assumed.”.  

Regarding claim 29 and the limitation the method of claim 23, wherein the curve is ascertained by a statistically selected subset of the plotted points see the teachings of Niewels wherein it is understood that an average of the maximum assumed tilt angles connotes “a statistically selected subset of the plotted points” :
“Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined.“
  
Regarding claim 37 and the limitation the method as recited in claim 23, further comprising changing a size of the curve, without changing a shape of the curve, depending on a detected change in a driving condition see the teachings of Mizutani Fig. 14 above and the rejection of corresponding parts of claim 23 above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 38 and the limitation the method as recited in claim 23, further comprising updating the driving- dynamics profile over time based on detecting new values forming new plot points of the driving- dynamics profile, wherein, in the updating, different detected values are differently weighted for affecting the curve depending on an age of the detected values see Niewels:
“For example, this limit can be set as the maximum assumed tilt angle during the observation phase. As a possible limit, for example, the maximum assumed angle of inclination could serve, which is slowly reduced again when the driver passes through curves with a lower inclination.”.
	
Wherein it is understood that given the BRI slowly reducing again the maximum assumed angle of inclination connotes that when updating the profile different detected values are differently weighted for affecting the curve depending on an age of the detected values because the newest detected values have a stronger weight than the values detected the last time the driver passed through curves with a higher inclination.

Claim 30 is rejected under 35 U.S.C. 103 as being obvious over WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) in view of US 20180194349 A1 to McGill, JR.; Stephen G. (McGill) as applied to the claims above and further in view of US 20190023264 A1 to MIZUTANI; Takaaki as applied to the claims above and further in view of US 20140142395 A1 to Sattler; Frank et al. (Sattler).

Regarding claim 30 and the limitation the method of claim 23, wherein the curve is a smoothed envelope curve see the teachings of McGill Fig. 6 wherein it is understood that deviation threshold 610 is a smooth envelope curve and Mizutani Fig. 14 wherein it is understood that the “braking force” is a smoothed envelope curve because it envelopes the slip ratio of the lateral force (margin).   

While it is considered that McGill and Mizutani teaches a smoothed envelope curve as explained above, if applicant is of the opinion that the combination of Niewels, McGill and Mizutani does not expressly disclose wherein the curve is a smoothed envelope curve then resort may be had to the teachings of Sattler paras:
“[0037] A fast signal path is defined in the sense of the present invention such that a signal passes through the fast path from the input to the output faster by a factor of 5 to 20 than it does through the slow signal path. To differentiate between the terms "fast signal path" and "slow signal path," it shall be understood that the signal travel time is shorter in the fast path by a factor of at least 2 than in the slow path. In preferred embodiments of the present invention, this factor has, in general, values between 2 and 25 and preferably between 5 and 20. A travel time of 20 msec is an example of and typical of a fast signal path in the sense of the present invention, and a travel time of 200 msec is an example of and typical of a slow signal path. The fast signal path shall, in principle, respond fast to changes of the input signal and make at the same time available at its output the smoothest possible envelope curve, which will then be used to drive a device. A certain time (reaction time), which may vary depending on the desired extent of smoothing and on the filters used, is, of course, necessary for smoothing the envelope curve. The usual travel or reaction times for the fast path are therefore in a range of preferably between about 20 msec and about 200 msec. Contrary to this, the travel or reaction times in the slow path are in a range of preferably between 200 msec and about 10 sec. and 


[0080] Calculation of the envelope curve is meaningful for an application for controlling a respirator in order to generate a triggering time from it. The information on, e.g., the sites at which outliers were recognized can be used in the envelope curve calculation unit 607, e.g., to guarantee a smooth envelope curve shape.” 

To show that it was known to create a smoothed envelope curve for the express purpose of recognizing and eliminating outliers.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Sattler is reasonably pertinent for determining outliers in the dynamic driving profile data and smooth the curve of the combination of Niewels and Mizutani. 
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of removing outliers in data to create a smooth envelope curve as taught by at least Sattler above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the curve of the combination of Niewels and Mizutani would include the ability to remove outliers in data as taught by Sattler as known in the art while the driver drives and builds the drivers own specific driving-dynamics profile. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Sattler to the prior art combination of Niewels, McGill and Mizutani as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 14 and 26 and 33 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) in view of US 20180194349 A1 to McGill, JR.; Stephen G. (McGill) as applied to the claims above and further in view of US 20190023264 A1 to MIZUTANI; Takaaki as applied to the claims above and further in view of US 20140142395 A1 to Sattler; Frank et al. (Sattler) as applied to the claims above and further in view of WO 0130595 A1 to SCHMITT.

Regarding claim 14 and the limitation the method of claim 13, wherein in the intervention, the road condition is determined using the driving-dynamics profile, an occurrence frequency of driving states being evaluated in terms of the driving-dynamics profile for the determination it is considered that the combination of Niewels, McGill and Mizutani teach the claimed limitations in the rejection of claim 12 above.

If applicant is of the opinion that the combination of Niewels, McGill and Mizutani do not expressly disclose wherein in the intervention the road condition is determined using the driving-dynamics profile an occurrence frequency of driving states being evaluated in terms of the driving-dynamics profile for the determination then resort may be had to the teachings of SCHMITT claims 1 and 2:
   1. A method for detecting dynamic driving conditions of a vehicle, comprising the following steps: -currently detecting a reference pressure for at least two tires of the vehicle, -currently detecting a current pressure for each of the at least two tires, -comparing the reference pressure of the at least two tires in each case with the corresponding current detected pressure, in order to determine a change in the pressure for each of the at least two tires, comparing the pressure changes in the at least two tires, and evaluating the determined pressure changes in the at least two tires and comparing the same, in order to provide driving state information produce, which indicates the driving dynamics of the vehicle.
2. The method according to claim 1, characterized in that the reference pressures of the at least two tires for a predetermined driving dynamic state of the vehicle and / or on a road surface with a predetermined surface condition are detected.

And paras:


" However, it is also possible to record these reference pressures for each predetermined driving dynamics state of the vehicle and / or any road surface as long as it is ensured that the vehicle assumes the predetermined driving dynamics state and the road surface has the predetermined surface condition.


If, for example, the tire pressure of one or more tires changes at a very high frequency, it is concluded that the surface of the road is wavy. The determined frequency of the tire pressure change is a measure of the ripple of the surface condition, which can be calculated from the determined frequency. If such high-frequency tire pressure changes occur only on one side of the vehicle, while the tire pressure changes on the other side of the vehicle do not have any high-frequency changes, it is concluded that the vehicle is moving on one side over a road surface with a corrugated surface, while the other side of the vehicle is moving over one Road with a flat surface texture moves.


If the processor unit CPU has carried out the comparisons described above for recognizing a vehicle's dynamic state and / or a road surface condition, the processor unit CPU signale output to the control unit CU. In response to these signals, the control unit CU controls the sensor control devices SCI, ..., SCn in such a way that these components / devices of the vehicle assigned to them, which are used for stabilizing and / or controlling a driving-dynamic state of the vehicle, are driven in such a way that the driving dynamics state of the vehicle is stabilized or controlled accordingly if the current driving dynamics state of the vehicle is a critical or undesirable driving state.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Schmitt is teaching an equivalent technique for determining the road condition and as such would be obvious to substitute for that taught by the combination of Niewels and Mizutani. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Schmitt is in the field of applicant's endeavor AND the reference is reasonably pertinent for determining the road condition taught by the combination of Niewels and Mizutani. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining the road condition using the driving-dynamics profile of a vehicle as taught by at least Schmitt above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, determining the road condition of the combination of Niewels and Mizutani would include the ability to determine the road conditions using the tire pressures as taught by Schmitt as known in the art while the driver drives and builds the drivers own specific driving-dynamics profile. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Schmitt to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 26 and 33 and the limitation the method further comprising identifying what the current environmental condition of the vehicle is based on the driving-dynamics profile see the teachings of Schmitt “If, for example, the tire pressure of one or more tires changes at a very high frequency, it is concluded that the surface of the road is wavy.  wherein it is understood that “the current environmental condition of the vehicle” is “wavy”.  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Schmitt is teaching an equivalent technique for identifying what the current environmental condition of the vehicle is and as such would be obvious to substitute for that taught by the combination of Niewels and Mizutani. 
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Schmitt is in the field of applicant's endeavor AND the reference is reasonably pertinent for identifying what the current environmental condition of the vehicle is as taught by the combination of Niewels and Mizutani. 
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of identifying what the current environmental condition of the vehicle is using the driving-dynamics profile of a vehicle as taught by at least Schmitt above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically identifying what the current environmental condition of the vehicle is of the combination of Niewels would include the ability to identifying what the current environmental condition of the vehicle is using the tire pressures as taught by Schmitt as known in the art while the driver drives and builds the drivers own specific driving-dynamics profile. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Schmitt to the prior art combination of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of filing with regard to, inter alia driver assistance systems for Two-wheeled vehicles.  For example:
US 20030132837 A1 to Hasegawa, Takahiko et al. is the English publication of  CN1412523 cited in the 07/07/2022 IDS.  See the teachings above incorporated herein by reference.  

US 20050045398 A1 to Suzuki, Hideo is the English publication of  CN1610626 cited in the 07/07/2022 IDS.  See the teachings above incorporated herein by reference.  

US 20090210257 A1 to Chalfant; Scott et al. teaches, inter alia generating a dynamic driver profile and providing audio and visual feedback to the driver in for example the Paragraphs below:

    PNG
    media_image10.png
    776
    375
    media_image10.png
    Greyscale
“[0030] A vehicle may have various feedback output devices 118 for presenting feedback to drivers, including both audio and visual feedback output devices 118. Devices may vary from vehicle to vehicle. For example, various vehicles may provide audio feedback via their radios or, alternatively, standalone audio devices. Visual output may be provided on a video screen, for example, included with a GPS system, via selectable LEDs included in the dashboard of the vehicle, via a heads-up display, or other suitable visual output device. 

[0041] The dynamic driver profile includes one or more rating characteristics  (such as, for example, age, gender, driving record, compliance with feedback, annual mileage driven, and vehicle use and one or more non-rating characteristics of the driver. Examples of non-rating characteristics may include, for example, analyses of eyesight, cognitive ability (such as reaction time and perception skills), physical fitness, other indicators of health and fitness, driver preferences and driver supervisor preferences. Two drivers who display similar driving behaviors but whose associated dynamic driving profiles differ may receive different safety performance evaluations. For example, a driver who has quick reflexes, has good eyesight, and consistently employs hard braking while driving may receive a more favorable safety performance evaluation than a driver who has slower reflexes, has weaker eyesight, and who similarly employs hard braking. Additional examples are provided below.”.


Allowable Subject Matter

Claim 34 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.  The closest prior art of WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels), US 20180194349 A1 to McGill, JR.; Stephen G. (McGill), US 20190023264 A1 to MIZUTANI; Takaaki, US 20140142395 A1 to Sattler; Frank et al. (Sattler) and WO 0130595 A1 to SCHMITT fails to teach or render obvious a method for operating a driver assistance system for a two- wheeled vehicle, the method comprising: determining a current environmental state of the vehicle based on a combination of an instantaneously acquired acceleration value and an instantaneously acquired inclined-position value at which a driver is currently driving the vehicle forming a plot point that is outside of a curve of a driver-specific driving-dynamics profile that is drawn about a cloud of plot points that each reflects a respective combination of a respective inclined-position value at which the driver of the two-wheeled vehicle drove in the past and a respective acceleration value at which the driver drove at the same time as the respective inclined-position value of the respective combination; and intervening, via the driver assistance system, as a function of (a) the current environmental state of the vehicle and (b) a comparison of an instantaneous driving state to the driver-specific driving-dynamics profile as set forth in claim 34 (Emphasis added) when considered in light of Fig. 1 of the invention as filed and reproduced immediately below.

    PNG
    media_image11.png
    361
    521
    media_image11.png
    Greyscale

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20221119